Prospectus Supplement dated August 31, Putnam Income Fund Prospectus dated 2/28/09 In July 2009, Putnam Management and the Board of Trustees of the fund agreed, effective August 1, 2009, to replace the funds previous expense limitation with a new arrangement that (a) limits the funds management fee, (b) imposes a new limit on the fee payable under the investor servicing contract and (c) places a limit on other expenses of the fund. The table of Total Annual Fund Operating Expenses in Fund summary  Costs associated with your investment is revised as follows to reflect projected expenses based on the new expense limitation and the funds current (6/30/09) asset level: Total annual fund operating expenses* (expenses that are deducted from fund assets) Total Acquired annual Distribution fund fund Expense Management (12b-1) and Other operating operating reimburse- Net fees service fees expenses** expenses*** expenses ment expenses Class A 0.60% 0.25% 0.26% 0.01% 1.12% -0.19% 0.93% Class B 0.60% 1.00% 0.26% 0.01% 1.87% -0.19% 1.68% Class C 0.60% 1.00% 0.26% 0.01% 1.87% -0.19% 1.68% Class M 0.60% 0.
